Order filed, November 5, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00817-CR
                                    ____________

                       JAIRO FRANCISCO LOPEZ, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                    On Appeal from the Co Crim Ct at Law No 13
                               Harris County, Texas
                          Trial Court Cause No. 1803236


                                         ORDER

       The reporter’s record in this case was due September 24, 2012, 2012. See Tex. R.
App. P. 35.1. On September 26, 2012, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

       We order Deanne Bridwell, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. If Deanne Bridwell does not timely file the record as
ordered, we will issue a show cause order directing the court reporter to appear before
this court on a date certain to show cause why the reporter should not be held in contempt
for failing to file the record as ordered. Contempt of court is punishable by a fine and/or
confinement in jail.



                                     PER CURIAM